                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CIVIL ACTION NO. 3:20-CV-147

 MAACO FRANCHISOR SPV, LLC,                    )
                                               )
                Plaintiff,                     )
 v.                                            )
                                               )
 GREGG A. SADWICK and GREBA                    )                       ORDER
 CORPORATION,                                  )
                                               )
                Defendants.                    )
                                               )
                                               )


       This matter is before the Court upon Defendants’ Motion to Compel. This matter has

been fully briefed. It appears to the Court that Defendants have failed to comply with the Pretrial

Order and Case Management entered in this case on September 3, 2020, which requires that prior

to filing a Motion to Compel the parties exhaust the requirement of a conference with the Court.

Moreover, the Pretrial Order directs that the movant represent that the parties have conferred in

good faith. Defendants failed to request such a conference with the Court and based upon the

exhibits and the declaration of Benjamin Shook, it appears that there has been no good faith

effort to confer on the part of Defendants prior to the filing of the Motion. Accordingly,

       IT IS THEREFORE ORDERED that Defendants’ Motion is denied without prejudice,

and any motions for extension of the discovery deadlines or pretrial order deadlines be made by

separate motion after the parties confer.




                                            Signed: January 19, 2021




         Case 3:20-cv-00147-GCM Document 44 Filed 01/19/21 Page 1 of 1
